UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

cee en eee ene eee ranean nent eee neenennenne x
VINCENT JOSEPH, : CV:

Plaintiff,

COMPLAINT
-against-

WESTBURY STOVE & FIREPLACE, LTD., : JURY TRIAL DEMANDED
LAUREN T. EMR, Individually, BILL KULLAK, :
Individually, and BOB KULLAK, Individually, :

Defendants. :
nee eee tee nmenmennnaenneneneneceenenene Xx

Plaintiff, VINCENT JOSEPH (“Plaintiff”), by and through his attorneys SCOTT
MICHAEL MISHKIN, P.C., complaining of Defendants WESTBURY STOVE & FIREPLACE
LTD. (“Westbury Stove”), LAUREN T. EMR, BILL KULLAK, and BOB KULLAK
(collectively “Defendants”) alleges upon his own knowledge as to himself, and upon information
and belief as to all other matters, as follows:

PRELIMINARY STATEMENT

This case is brought against the Defendants pursuant to: (1) the Fair Labor Standards Act
of 1938 (“FLSA”) as amended, 29 U.S.C. §§ 201, ef seq. for Defendants’ willful failure to pay
plaintiff overtime wages for all hours worked over forty (40) in a workweek; (2) the New York
Labor Law, Articles 6 and 19 (“NYLL”), for Defendants’ willful failure to pay plaintiff overtime
wages for all hours worked over forty (40) in a workweek; (3) NYLL § 195(1) for Defendants’
willful failure to provide plaintiff with an accurate wage notice at any time during his
employment at Defendants; (4) NYLL § 195(@3) for Defendants’ willful failure to provide

plaintiff with accurate wage statements and/or paystubs for each pay period that he worked

 
throughout his employment at Defendants; and (5) NYLL § 191 (1-a) for Defendants’ delayed
payment of wages.
JURISDICTION

FIRST: The jurisdiction of the Court over this controversy is based upon 28
U.S.C. §1331, as this case presents a federal question under the FLSA.

SECOND: The Court also has supplemental jurisdiction over this case
pursuant to 28 U.S.C. § 1367(a), as plaintiff's claims arising under the NYLL form part of the
same case and controversy as those arising under the FLSA.

VENUE

THIRD: At all times relevant herein, plaintiff was a resident of Suffolk County in
the Eastern District of New York of the United States District Court.

FOURTH: The unlawful practices alleged herein took place at Defendants’
businesses located in Westbury, New York in the Eastern District of New York of the United

States District Court.

FIFTH: This Court is thereby proper venue under 28 U.S.C. §1391.
PARTIES
SEXTH: At all times relevant herein, plaintiff was an “employee” of Defendants

as defined by the FLSA and NYLL, as he was employed by Defendants as a manual laborer from
in or about November 2016, through up to and including March 6, 2019.

SEVENTH:  Atall times relevant herein, Westbury Stove was and is a domestic
corporation duly organized and existing under and by virtue of the laws of the State of New

York, with a principal place of business located at 25 Post Avenue, Westbury, New York 11590.

 
EIGHTH: At all times relevant herein, Defendant Lauren Emr was and still is a
resident of the State of New York, County of Suffolk.

NINTH: Defendant Emr was and still is a co-owner and corporate officer of
Westbury Stove and at all times relevant herein, exercised operational control over the
significant business functions of Westbury Stove, including but not limited to, the hiring/firing of
employees, determining employee salaries, assigning responsibilities, determining schedules and
hours of employees, and acting on behalf of and in the interest of the store in devising, directing,
implementing, and supervising the wage and hour practices and policies relating to its
employees.

TENTH: At all times relevant herein, Defendant Bill Kullak was and still is a
resident of the State of New York, County of Suffolk.

ELEVENTH: Defendant Bill Kullak was and still is a co-owner and corporate officer
of Westbury Stove and at all times relevant herein, exercised operational control over the
significant business functions of Westbury Stove, including but not limited to, the hiring/firing of
employees, determining employee salaries, assigning responsibilities, determining schedules and
hours of employees, and acting on behalf of and in the interest of the store in devising, directing,
implementing, and supervising the wage and hour practices and policies relating to its
employees.

TWELFTH:  Atall times relevant herein, Defendant Bob Kullak was and still is a
resident of the State of New York, County of Suffolk.

THIRTEENTH: Defendant Bob Kullak was and still is a co-owner and
corporate officer of Westbury Stove and at all times relevant herein, exercised operational

control over the significant business functions of Westbury Stove, including but not limited to,

 
the hiring/firing of employees, determining employee salaries, assigning responsibilities,
determining schedules and hours of employees, and acting on behalf of and in the interest of the
store in devising, directing, implementing, and supervising the wage and hour practices and
policies relating to its employees.

FOURTEENTH: As such, Defendants were plaintiff's “employer” as defined
by the FLSA and NYLL.

FIFTEENTH: At all times relevant herein, Defendants’ qualifying annual business
exceeded $500,000.00, and Defendants were and stil! are engaged in interstate commerce within
the meaning of the FLSA, as they purchase and routinely work with products provided by
outside vendors that originated in states other than New York.

SIXTEENTH: At all times relevant herein, Defendants accepted payments in cash that
naturally moved across state lines, and accepted credit cards as a form of payment based on
cardholder agreements with out-of-state companies, the combination of which subjects
Defendants to the FLSA’s overtime provisions as an enterprise.

SEVENTEENTH: At all times relevant herein, Defendants’ employees,
including the plaintiff, were individually engaged in interstate commerce, as on a daily basis,
they used and worked with goods and products that have been, and continue to be, moved in
interstate commerce, handled payments in cash that naturally moved across state lines, and
processed credit cards as a form of payment based on cardholder agreements with out-of-state
companies,

STATEMENT OF FACTS

 

EIGHTEENTH: Plaintiff was employed by Defendants as a fireplace and

stove installer from in or about November 2016, through up to and including March 6, 2019.

 
NINETEENTH: As a fireplace and stove installer, plaintiff's responsibilities
included, but were not limited to, transporting fireplaces and stoves, carrying tools, preparing
homes for installation, construction, installing fireplaces and stoves, and cleaning up the
worksite,

TWENTIETH: As a fireplace and stove installer, plaintiff worked primarily
as a manual laborer and did not possess any managerial or supervisory responsibilities and did
not possess the ability to hire/fire, determine employee schedules, determine employee rates of
pay, and/or determine employee responsibilities or assignments.

TWENTY-FIRST: During all times relevant herein, plaintiff was compensated
on an hourly basis and was paid bi-weekly by check.

TWENTY-SECOND: During the time period of November 2016 to December 31,
2016, plaintiff was paid $22.00 per hour.

TWENTY-THIRD: During the time period of January 1, 2017, to the last day of
his employment, March 6, 2019, plaintiff was paid $25.00 per hour.

TWENTY-FOURTH: Throughout his entire employment, from November 2016,
through up to and including March 6, 2019, plaintiff worked five (5) - six (6) days a week for
approximately ten (10) to fifteen (15) hours a day.

TWENTY-FIFTH: Plaintiff was required to report to work at Westbury Stove at
7:00 a.m. every day, and worked until approximately 8:00 p.m. or later every night.

TWENTY-SIXTH: Plaintiff was not required to punch in/out of a time clock,
and upon information and belief, Defendants did not maintain any time records for employees.

TWENTY-SEVENTH: During his employment, plaintiff worked approximately

 
seventy (70) to eighty (80) hours per week for all weeks that he was employed at Westbury
Stove.

TWENTY-EIGHTH: During his employment, plaintiff was paid a straight
hourly rate of pay for all hours that he worked in a workweek, including those hours that
exceeded forty (40) in a workweek.

TWENTY-NINTH: Throughout his employment, Defendants failed to pay
plaintiff at an overtime rate of one and one half times his regular rate of pay for any hours that he
worked in excess of forty (40) in a workweek.

THIRTIETH: Despite multiple complaints about his hours and pay, Defendants never
compensated plaintiff correctly for any of the overtime hours that he worked.

THIRTY-FIRST: During his employment, Defendants failed to provide
plaintiff with any wage notices in violation of NYLL § 195 (1).

THIRTY-SECOND: During his employment, Defendants failed to provide
plaintiff with accurate wage statements or weekly paystubs in violation of NYLL § 195 (3).

THIRTY-THIRD: Defendants Lauren Emr, Bill Kullak and Bob Kullak
worked closely together to oversee and manage Westbury Stove and were responsible for
determining rates and methods of pay, schedules, assignments, and hours worked for all
employees, including those of the plaintiff. Furthermore, all Defendants had hiring and firing
power together and did in fact hire plaintiff together.

TOIRTY-FOURTH: Defendants Lauren Emr, Bill Kulilak and Bob Kullak were
jointly responsible for managing plaintiff and were both aware of, and permitted, the overtime
hours worked by plaintiff each week.

THIRTY-FIFTH: Defendants willfully failed to pay plaintiff his earned

 
wages in violation of the FLSA and NYLL and have caused damages to plaintiff as a result.

AS AND FOR A FIRST CAUSE OF ACTION AGAINST DEFENDANTS FOR FAILURE
TO PAY OVERTIME WAGES IN VIOLATION OF THE FLSA

THIRTY-SIXTH: Plaintiff repeats and re-alleges all previous paragraphs with
the same force and effect as if stated at length herein and incorporates all prior paragraphs by
reference. |

THIRTY-SEVENTH: The overtime provisions of the FLSA, §§ 201 et seq.,
require employers to compensate employees at a rate of one and one half times their regular rate
of pay for all hours worked in excess of forty (40) in a workweek.

THIRTY-EIGHTH: As described above, Defendants are employers
within the meaning of the FLSA, while plaintiff is an employee within the meaning of the FLSA.

THIRTY-NINTH: During his employment at Defendants, plaintiff regularly
worked seventy (70) to eighty (80) hours per week for all weeks that he was employed at
Westbury Stove.

FORTIETH: At all times relevant herein, Defendants paid plaintiff at his
regular straight rate of pay for all hours that he worked in excess of forty (40) in a workweek.

FORTY-FIRST: At all times relevant herein, Defendants willfully failed to
compensate plaintiff at a rate of one and one half times his regular rate of pay for all hours that
he worked in excess of forty (40) in a workweek.

FORTY-SECOND: Defendants have violated the FLSA by failing to pay
plaintiff overtime compensation for all hours worked in excess of forty (40) in a workweek as
required by the FLSA.

FORTY-THIRD: Defendants acted willfully and with a disregard for

 
plaintiffs rights under the FLSA by failing to compensate plaintiff at an overtime rate for the
hours that he worked over forty (40) in a workweek.

FORTY-FOURTH: As a result of the FLSA violations alleged herein, plaintiff
has suffered financial loss in an amount to be determined at trial, including liquidated damages,
attorneys’ fees, costs, and pre-judgment and post-judgment interest to the fullest extent permitted
by the FLSA.

AS AND FOR A SECOND CAUSE OF ACTION AGAINST DEFENDANTS FOR
FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF THE NYLL

FORTY-FIFTH: Plaintiff repeats and re-alleges all previous paragraphs with
the same force and effect as if stated at length herein and incorporates all prior paragraphs by
reference.

FORTY-SIXTH: The overtime provisions of the NYLL require employers to
compensate employees at a rate of one and one half times their regular rate of pay for all hours
worked in excess of forty (40) in a workweek.

- FORTY-SEVENTH: As described above, Defendants are employers
within the meaning of the NYLL, while plaintiff is an employee within the meaning of the
NYLL.

FORTY-EIGHTH: As alleged herein, Defendants have violated the NYLL by
failing to pay plaintiff overtime compensation for all hours worked in excess of forty (40) in a
workweek as required by the NYLL.

FORTY-NINTH: Defendants acted willfully and with a disregard for
plaintiffs rights under the NYLL in failing to compensate plaintiff at an overtime rate for the
hours that he worked over forty (40) in a workweek.

FIFTIETH: As a result of the NYLL violations alleged herein, plaintiff

 
has suffered financial loss in an amount to be determined at trial, including liquidated damages,
attorneys’ fees, costs, and pre-judgment and post-judgment interest to the fullest extent permitted

by the NYLL.

AS AND FOR A THIRD CAUSE OF ACTION AGAINST DEFENDANTS
FOR FAILURE TO PROVIDE WAGE NOTICE IN VIOLATION OF THE NYLL

 

FIFTY-FIRST: Plaintiff repeats and re-alleges all previous paragraphs with
the same force and effect as if stated at length herein and incorporates all prior paragraphs by
reference.

FIFTY-SECOND: NYLL § 195 (1) requires that employers furnish
employees with a wage notice containing the employee’s rate of pay, manner of payment,
regular pay date, and employer contact information.

FIFTY-THIRD: As alleged herein, Defendants willfully and knowingly
failed to furnish plaintiff with a wage notice at any time during his employment at Defendants in
violation of NYLL § 195(1).

FIFTY-FOURTH: As a result of Defendants’ willful failure to provide plaintiff
with a wage notice in violation of NYLL § 195(1), plaintiff is entitled to recover all damages
available under NYLL § 198 (1-b), including statutory penalties up to $5,000.00, costs, and
attorneys’ fees.

AS AND FOR A FOURTH CAUSE OF ACTION AGAINST DEFENDANTS
FOR FAILURE TO PROVIDE WAGE STATEMENTS IN VIOLATION OF THE NYLL

FIFTY-FIFTH: — Plaintiff repeats and re-alleges all previous paragraphs with
the same force and effect as if stated at length herein and incorporates al! prior paragraphs by

reference.

FUIFTY-SIXTH: NYLL § 195 (3) requires that employers furnish employees with

 
accurate wage statements/paystubs at the end of each pay period, which are to include the
following: the dates of work covered by that payment of wages; name of employee; name of
employer; address and phone number of employer; rate or rates of pay and basis thereof,
whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross
wages; deductions; allowances, if any, claimed as part of the minimum wage; and net wages.
FIFTY-SEVENTH: As alleged herein, Defendants willfully and knowingly failed to
furnish plaintiff with accurate wage statements and/or paystubs at any time during his
employment at Defendants in violation of NYLL § 195(3).
FLIFTY-EIGHTH: As a result of Defendants’ willful failure to provide plaintiff
with a wage notice in violation of NYLL § 195(1), plaintiff is entitled to recover all damages
available under NYLL § 198 (1-d), including statutory penalties up to $5,000.00, costs, and
attorneys’ fees.

AS AND FOR A FIFTH CAUSE OF ACTION AGAINST DEFENDANTS
FOR DELAYED PAYMENT OF WAGES IN VIOLATION OF NYLL

FIFTY-NINTH: Plaintiff repeats and re-alleges all previous paragraphs with
the same force and effect as if stated at length herein and incorporates all prior paragraphs by
reference.

SIXTIETH: Pursuant to NYLL § 191 (1-a)(i), a “manual worker” shall be paid
weekly and not later than seven calendar days after the end of the week in which the wages are
earned.

SIXTY-FIRST: During his employment at Westbury Stove, plaintiff worked as a
“manual worker” within the meaning of the NYLL and was paid on a bi-weekly basis from in or

about November 2016, through up to and including his last day of employment, March 6, 2019.

10

 
SIXTY-SECOND: Pursuant to NYLL, Defendants were required to pay plaintiff on a
weekly, rather than a bi-weekly, basis as a “manual worker.”
SIXTY-THIRD: As aresult of Defendants’ willful failure to pay plaintiff on
a weekly basis in violation of the NYLL, plaintiff has been harmed in an amount to be
determined at trial for liquidated damages, attorneys’ fees, costs, and pre-judgment and post-
judgment interest.
WHEREFORE, plaintiff demands judgment against Defendants as follows:

1. All damages that plaintiff has sustained as a result of the Defendants’
willful failure to pay overtime wages in violation of the FLSA;

2. All liquidated damages and/or any other statutory penalties that are
recoverable as a matter of law as a result of the Defendants’ willful failure to pay overtime
wages in viclation of the FLSA;

3, All attorneys’ fees, costs, expenses and/or disbursements recoverable as
a matter of law as a result of the Defendants’ willful failure to pay overtime wages in violation of
the FLSA;

4. All damages that plaintiff has sustained as a result of the Defendants’
willful failure to pay overtime wages in violation of the NYLL;

5. All liquidated damages and/or any other statutory penalties that are
recoverable as a matter of law as a result of the Defendants’ willful failure to pay overtime
wages in violation of the NYLL;

6. All attorneys’ fees, costs, expenses and/or disbursements recoverable as

a matter of law as a result of the Defendants’ willful failure to pay overtime wages in violation of

the NYLL;

11

 
s ¢

Case 2:20-cv-01233-DRH-ST Document1 Filed 03/06/20 Page 12 of 12 PagelD #: 12

7. All damages and/or statutory penalties that are recoverable as a matter
of law for Defendants’ willful violations of NYLL § 195(1);

8. All damages and/or statutory penalties that are recoverable as a matter
of law for Defendants’ willful violations of NYLL § 195(@3);

9, All damages, liquidated damages and/or statutory penalties that are

recoverable as a matter of law for Defendants’ delayed payment of wages in violation of NYLL

§ 191(1-a)@);

10. Pre-Judgment and Post-Judgment interest as provided by law;

11. Attorneys’ fees and costs; and

12. Such other and further relief as this Court deems just and proper.
JURY DEMAND

Plaintiff herein demands a trial by jury of all issues in this action.

Dated: Islandia, New York
March 6, 2020
SCOTT MICHAEL MISHKIN, P.C.

/s/ Kyle T. Pulis

By: Kyle T. Pulis GP 0415)
One Suffolk Square
Suite 240
Islandia, New York 11749
Telephone: (631) 234-1154
Facsimile: (631) 234-5048
Attorneys for Plaintiff

12

 
